DETAILED ACTION                                                                                                                                                                               
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Response to Amendment
Claims 1, 4, 6-7, 9-18, 20, 22-23, and 26-36 are pending in the Amendment filed 10/25/2021.
The rejection of record are withdrawn in view of Applicant’s amendments to independent claims 1, 13, and 16.
However, claims 1, 4, 6-7, 9-18, 20, 22-23, and 26-36 are rejected in view of newly cited references to Jones et al. (US 20140138323 A1) and Liu et al. (US 7058237 B2), as set forth below. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 10/25/2021, with respect to claims 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to amended claim 1, “at least one camera…positioned to capture at least one image of at least a portion of the shale shaker screen installed on the shale shaker…to detect damaged area of the shale shaker screen during operation of the shale shaker screen installed on the shale shaker” (emphasis added as to new limitation), Bingham teaches 1) the monitoring tool 230 may include a camera to inspect shaker screens installed in the shaker for damage [para. 0021] and such monitoring may occur while the shaker is in operation [para. 0042]. However, the only explicit teaching of a method for checking for tears and holes within the screen disclosed by Bingham requires removing the screen from the shaker [para. 0023, “imaging device operative to identify tears or holes in the mesh of a screen assembly…actuated arm may remove a screen assembly from the shaker”].  
For the foregoing reasons, the prior art rejections of record are withdrawn.
However, newly cited Jones et al. (US 20140138323 A1) discloses an actuated arm for use with a shaker [Abstract] the method including:
“For example, a camera of an actuated arm may be used to inspect a screen assembly, such as after a screen assembly has been removed from a shaker, or even while the screen assembly is in use within the shaker. The camera, which may be a high-definition camera, an infrared camera, and/or any other camera known in the art, may be used to inspect a screen assembly, such as by using techniques of image analysis, to determine if the screen assembly has any tears or defects, and if the tears or defects are significant enough to necessitate replacement of the screen assembly. In such an embodiment, if a screen assembly has tearing or defects above a certain amount or percentage, such as above 5% of the overall surface area of the screen assembly, the actuated arm may then be used to remove and replace the screen assembly, as compared to only cleaning and/or repairing the screen assembly.” [para. 0040].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing the shaker screens to inspect for tearing or defects, of Bingham, to include inspecting the shaker screen while the screen assembly is in use within the shaker, and further using a damage threshold of above 5%, of Jones, because it is an effective alternative to removing the screen from the shaker, as taught by Jones [para. 0040], and which improves damage inspection throughput. 
Additionally, newly cited Liu et al. (US 7058237 B2) discloses a method for computer image viewing and wide-angle image correction [Abstract], comprising:
In general, the real-time wide-angle image correction method generates warp table from pixel coordinates of a wide-angle image and applies the warp table to the wide-angle image to create a corrected wide-angle image. [Abstract].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing and analyzing images using a camera and processor, of modified Bingham, to include a wide-angle camera and processor to correct the wide-angle image, of Liu, in order to obtain an image which contains a large viewing area, but can be accurately proportioned, as taught by Liu [Abstract, col. 5, lines 16-25].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-12, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1) in view of Jones et al. (US 20140138323 A1), and Qin et al. (CN 102621150 A). 
1.    Bingham discloses a system for detecting damaged shaker screens [Abstract, claim 19] comprising: 
a shale shaker screen installed on a shale shaker [Abstract, claim 19; “while the screen assemblies are installed in the shaker”, para. 0021; “while the screen assembly is in the shaker”, para. 0026; “screen assemblies installed therein”, para. 0043, claim 9];
a processor [control terminal, claim 19]; and
at least one camera operably connected to the processor [camera, claim 19], wherein the camera is positioned to capture at least one image of at least a portion of the shale shaker screen [real-time image of the shaker, claim 19] installed on the shale shaker [claims 9 and 19; para. 0021, 0026, 0043] and wherein the processor is configured to receive the image from the camera and analyze the image in order to detect damaged area of the shale shaker screen [claim 19, para. 0034-35],
wherein the processor is trained to detect damaged regions of the shale shaker screen using at least one training image and is configured to determine whether a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold [“tear or hole exceeding a predetermined size”, para. 0022, 0037]; and 
wherein the processor is configured to provide an alert to an operator [para. 0040; “with or without a human operator”, para. 0062] in response to determining that the percentage of the shale shaker screen that is damaged exceeds the pre-defined threshold [“damage to the screen assembly”, para. 0040; para. 0062].
As to amended claim 1, “at least one camera positioned to capture one or more images of the shale shaker screen installed on the shale shaker… during operation of the shale shaker screen installed on the shale shaker” (emphasis added as to new limitation), Bingham teaches: 1) the monitoring tool 230 may include a camera to inspect shaker screens installed in the shaker for damage [para. 0021, “real-time image of the shaker room 215 and/or the shaker 200”]; and 2) monitoring may occur while the shaker is in operation [para. 0042, “shaker 200 may be monitored when the shaker 200 is in operation”] such that “the actuated arm 220 with the monitoring tool 230 may monitor the installed screen assembly and remove a portion of the screen assembly that may be damaged while the screen assembly is in the shaker 200.” [para. 0026].
Bingham therefore fails to explicitly disclose (emphasis added):  
at least one camera positioned to capture one or more images of the shale shaker screen installed on the shale shaker… during operation of the shale shaker screen installed on the shale shaker.
However, newly cited Jones et al. (US 20140138323 A1) discloses an actuated arm for use with a shaker [Abstract] the method including:
“For example, a camera of an actuated arm may be used to inspect a screen assembly, such as after a screen assembly has been removed from a shaker, or even while the screen assembly is in use within the shaker. The camera, which may be a high-definition camera, an infrared camera, and/or any other camera known in the art, may be used to inspect a screen assembly, such as by using techniques of image analysis, to determine if the screen assembly has any tears or defects, and if the tears or defects are significant enough to necessitate replacement of the screen assembly. In such an embodiment, if a screen assembly has tearing or defects above a certain amount or percentage, such as above 5% of the overall surface area of the screen assembly, the actuated arm may then be used to remove and replace the screen assembly, as compared to only cleaning and/or repairing the screen assembly.” [para. 0040].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing the shaker screens to inspect for tearing or defects, of Bingham, to include inspecting the shaker screen while the screen assembly is in use within the shaker, and further using a damage threshold of above 5%, of Jones, because it is an effective alternative to removing the screen from the shaker, as taught by Jones [para. 0040], and which improves damage inspection throughput.
Bingham’s method for analyzing shaker screen images for detection of damage to the screens [claim 19, para. 0023, para. 0034-35] fails to explicitly disclose:
wherein the processor is trained to detect damaged regions of the shale shaker screen using at least one training image.
However, Qin discloses a system for training computers for image processing of aircraft skin [Abstract], comprising the processes trained to detect damaged region of the object using at least one training image [para. 0023, 0037-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing shaker screen images for detection of damage to the screen, of Bingham, to include the method of training an image processor using training images such that at least 10 images are used, of Qin, because Qin teaches the training images improve damage detection [Abstract, para. 0027].
4.    Modified Bingham discloses the system of claim 1, further comprising at least one light source arranged to provide adequate lighting during diverse weather conditions and times of day [para. 0033-34].
6.    Modified Bingham discloses the system of claim 1, wherein the processor is capable of warping a captured image to simulate a 0-degree look angle [para. 0021, 0063]. 
Here, Bingham teaches analyzing the captured image [para. 0021] using a computer controller [para. 0063]. Under the broadest reasonable interpretation, the claim does not require that the processor perform the recited function but that the processor is capable of performing the recited function. As such, the computer (e.g., processor) of Bingham would be “capable of warping a captured image to simulate a 0-degree look angle” because the computer can be programmed to perform the recited function. See MPEP 2111.
7.    Modified Bingham discloses the system of claim 1, wherein the processor is capable of cropping an image [para. 0021, 0063].
Here, Bingham teaches analyzing the captured image [para. 0021] using a computer controller [para. 0063].  Under the broadest reasonable interpretation, the claim does not require that the processor perform the recited function but that the processor is capable of performing the recited function. As such, the computer (e.g., processor) of Bingham would be “capable of cropping an image” because the computer can be programmed to perform the recited function. See MPEP 2111.
9.    Modified Bingham discloses the system of claim 1, wherein the processor is trained using at least 10 images [para. 0023, 0037-38].
Qin teaches image training to be a result-effective variable which improves detection of damaged regions, and thus represents an optimizable variable which has predictable results of improved damage detection.  Therefore, one of ordinary skill in the art would utilize image training using improve the reliability and detection efficiency of the image processing unit of Bingham, as desired, as taught by Qin [Abstract, para. 0027].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
10.    Modified Bingham discloses the system of claim 1, wherein the processor is trained using at least 1,000 images [para. 0023, 0037-38].
Qin teaches image training to be a result-effective variable which improves detection of damaged regions, and thus represents an optimizable variable which has predictable results of improved damage detection.  Therefore, one of ordinary skill in the art would utilize image training using improve the reliability and detection efficiency of the image processing unit of Bingham, as desired, as taught by Qin [Abstract, para. 0027].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
11.    Modified Bingham discloses the system of claim 1, further comprising an automated screen cleaning system [claim 19].
12.    Modified Bingham discloses the system of claim 11, wherein the automated screen cleaning system is activated at least once every six hours [every hour, para. 0042].
22.    Modified Bingham discloses the system of claim 1, wherein the alert comprises one of a text message to be displayed on the operator’s screen, a text message sent to a phone number, an email message sent to an email address, an alert sound, or an alarm [“in response to […] analyzing the real-time image, the controller 250 (or a human operator operating controller 250 at a control terminal) may control the actuated arm 220 to remove, inspect, replace, repair, clean, and/or install screen assemblies or the shaker 200”, para. 0021; para. 0062]. 
Here, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly damage exceeding a threshold [para. 0022, 0037] by text message, or an audible indicator, in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
23.    Modified Bingham discloses the system of claim 15, wherein the processor is further configured to initiate an automated cleaning procedure in response to determining that the percentage of the shale shaker screen that is clogged exceeds the pre-defined threshold [claim 19, para. 0040].

Claims 13-15, 30-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1) in view of Jones et al. (US 20140138323 A1), and Qin et al. (CN 102621150 A), as applied to claims above, and further in view of Liu et al. (US 7058237 B2).
13.    Bingham discloses a system [Abstract, claim 19], comprising: 
a shale shaker [Abstract, claim 19];
a shale shaker screen installed on a shale shaker [Abstract, claim 19; “while the screen assemblies are installed in the shaker”, para. 0021; “while the screen assembly is in the shaker”, para. 0026; “screen assemblies installed therein”, para. 0043, claim 9];
a processor [Abstract, claim 19]; and
at least one camera positioned to capture one or more images of the shale shaker screen [claim 19] installed on the shale shaker [claims 9 and 19; para. 0021, 0026, 0043], wherein the camera is operably connected to the processor and the processor capable of receiving the images of the shale shaker screen from the camera [claim 19] during operation of the shale shaker screen installed on the shale shaker [para. 0021, “real-time image of the shaker room 215 and/or the shaker 200”; para. 0042, “shaker 200 may be monitored when the shaker 200 is in operation”; para. 0026, “monitoring tool 230 may monitor the installed screen assembly and remove a portion of the screen assembly that may be damaged while the screen assembly is in the shaker 200”];
wherein the processor is configured to:
analyze the images [claim 19, para. 0034-35; para. 0025, claim 16] and is trained to detect clogged sections of the shaker screen using training images [“detect the existence of a blinding of the screen assembly”, para. 0025] and determine whether a percentage of the shale shaker screen that is clogged exceeds a pre-defined threshold [“some or all of the screen assembly’s open area is blocked by material such as solids”, para. 0025] during operation of the shale shaker screen installed on the shale shaker [para. 0021, “real-time image of the shaker room 215 and/or the shaker 200”; para. 0042, “shaker 200 may be monitored when the shaker 200 is in operation”; para. 0026, “monitoring tool 230 may monitor the installed screen assembly and remove a portion of the screen assembly that may be damaged while the screen assembly is in the shaker 200”]; and 
warp the image received from the at least one camera based on a received angle between the at least one camera and the shale shaker screen and generate a simulated view of the shale shaker screen at a simulated angle different from the received angle;
detect damaged regions of the shale shaker screen using the simulated view; and
provide an alert to an operator [para. 0040; para. 0062] in response to determining that the percentage of the shale shaker screen that is clogged exceeds the pre-defined threshold or responsive to the detected damaged regions [“some or all”, para. 0025].
Bingham elaborates as to the detections performed by the monitoring tool 230 [para. 0034-35]: “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025]. Bingham therefore anticipates the recited feature of detecting clogged section of the shaker screen.
As to the percentage of the shale shaker screen that is clogged, Bingham teaches “some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025], but is silent towards a percentage.
However, one of ordinary skill in the art would readily infer from this teaching that the amount of blinding which would require repair or replacement is a result-effective variable in controlling the efficiency of the screening process and as such would optimize a threshold amount of detected blinding (i.e., “some”) that renders the screen in need of repair in order to achieve the desired screening efficiency and/or to prevent screen failures in service, as taught by Bingham [para. 0022-23; para. 0037-38], with predictable results. 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As to detect clogged sections of the shaker…during operation of the shale shaker screen installed on the shale shaker installed, Bingham generally discloses that the monitoring tool (e.g., camera) may monitor the installed screen while the screen assembly is in the shaker [para. 0026], but fails to explicitly disclose detection of blinding of the screen while the screen is installed within the shale shaker.
However, newly cited Jones et al. (US 20140138323 A1) discloses an actuated arm for use with a shaker [Abstract] the method including:
“For example, a camera of an actuated arm may be used to inspect a screen assembly, such as after a screen assembly has been removed from a shaker, or even while the screen assembly is in use within the shaker. The camera, which may be a high-definition camera, an infrared camera, and/or any other camera known in the art, may be used to inspect a screen assembly, such as by using techniques of image analysis, to determine if the screen assembly has any tears or defects, and if the tears or defects are significant enough to necessitate replacement of the screen assembly. In such an embodiment, if a screen assembly has tearing or defects above a certain amount or percentage, such as above 5% of the overall surface area of the screen assembly, the actuated arm may then be used to remove and replace the screen assembly, as compared to only cleaning and/or repairing the screen assembly.” [para. 0040].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing the shaker screens to inspect for blinding (i.e., clogged portions of the screen), of Bingham, to include inspecting the shaker screen while the screen assembly is in use within the shaker, of Jones, because it is an effective alternative to removing the screen from the shaker, as taught by Jones [para. 0040], and which improves damage inspection throughput.
Bingham’s method for analyzing shaker screen images for detection of damage to the screens [claim 19, para. 0023, para. 0034-35] fails to explicitly disclose (emphasis added):
the processor is configured to: analyze the images and is trained to detect clogged sections of the shaker screen using training images.
However, Qin discloses a system for training computers for image processing of aircraft skin [Abstract], comprising the processes trained to detect damaged region of the object using at least one training image [para. 0023, 0037-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing shaker screen images for detection of damage to the screen including blinding, of Bingham, to include the method of training an image processor using training images such that at least 10 images are used, of Qin, because Qin teaches the training images improve damage detection [Abstract, para. 0027].
Furthermore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to “the processor is configured to provide an alert to an operator”, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of screen damage exceeding a threshold in area [Jones, para. 0040] and/or a threshold amount of clogged portions [para. 0022-23, 0037-38], in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
Modified Bingham fails to explicitly disclose the newly added limitations (emphasis added):
the processor is configured to:
…
warp the image received from the at least one camera based on a received angle between the at least one camera and the shale shaker screen and generate a simulated view of the shale shaker screen at a simulated angle different from the received angle;
detect damaged regions of the shale shaker screen using the simulated view.
However, Liu et al. (US 7058237 B2) discloses a method for computer image viewing and wide-angle image correction [Abstract], comprising:
In general, the real-time wide-angle image correction method generates warp table from pixel coordinates of a wide-angle image and applies the warp table to the wide-angle image to create a corrected wide-angle image. The corrections are performed using a parametric class of warping functions that include Spatially Varying Uniform (SVU) scaling functions. The SVU scaling functions and scaling factors are used to perform vertical scaling and horizontal scaling on the wide-angle image pixel coordinates. A horizontal distortion correction is performed using the SVU scaling functions at and at least two different scaling factors. This processing generates a warp table that can be applied to the wide-angle image to yield the corrected wide-angle image. [Abstract].
The real-time wide-angle image correction system and method can be used to view wide-angle images without the stretching, curvature distortions, and exaggerated depth problems that plague traditional wide-angle images. Correction of the wide-angle image is achieved using a new class of parametric warping functions. In one aspect of the invention, these parametric warping functions are Spatially Varying Uniform (SVU) scaling functions that preserve local scaling perspectives and correct for depth misperception. [col. 5, lines 16-25]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing and analyzing images using a camera and processor, of modified Bingham, to include a wide-angle camera and processor to correct the wide-angle image, of Liu, in order to obtain an image which contains a large viewing area, but can be accurately proportioned, as taught by Liu [Abstract, col. 5, lines 16-25].
14.    Modified Bingham discloses the system of claim 13, wherein the processor is configured to determine a shale shaker screen efficiency based on a number of clogged sections of the shale shaker screen [para. 0022-25, 0037-38].
15.    Modified Bingham discloses the system of claim 13, further comprising an automated screen cleaning system [claim 19]. 
30.    Modified Bingham discloses the system of claim 13, wherein the pre-defined threshold ranges from 3% to 20% [Jones, para. 0040].
31.    Modified Bingham discloses the system of claim 13, wherein the simulated angle is a zero degree look angle [Liu, Abstract, col. 5, lines 16-25].
32.    Modified Bingham discloses the system of claim 13, wherein the received angle is between -60 and 60 degrees [Liu, Abstract, col. 5, lines 16-25].
36.    Modified Bingham discloses the method of claim 31, wherein the received angle is between -60 and 60 degrees [Liu, Abstract, col. 5, lines 16-25].

Claims 16-18, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1) in view of Jones et al. (US 20140138323 A1). 
16.     Bingham discloses a method [claim 1, 11, 13, 18, 0034-39], comprising:
capturing visual images of a shale shaker screen installed in a shale shaker [Abstract, claim 19; “while the screen assemblies are installed in the shaker”, para. 0021; “while the screen assembly is in the shaker”, para. 0026; “screen assemblies installed therein”, para. 0043, claim 9] using a camera [claim 1, 11, para. 0039];
transferring the captured images to a processor operably connected to the camera [claim 1, 11, para. 0029; Fig. 7, para. 0063];
analyzing, using the processor [Fig. 7, para. 0063], the captured images [claim 1, 11, para. 0039]; 
detecting, using the processor [Fig. 7, para. 0063], damaged regions or clogged regions of the shale shaker screen based on analysis of the captured images [claim 13, para. 0022, 0034-39];
determining, using the processor [Fig. 7, para. 0063], whether a percentage of the shale shaker screen that is damaged [“tear or hole exceeding a predetermined size”, para. 0022, 0037] or clogged [“detect the existence of a blinding of the screen assembly”, para. 0025] exceeds a pre-defined threshold [“predetermined size”, para. 0022, 0037; “some or all of the screen assembly’s open area is blocked by material such as solids”, para. 0025], wherein the pre-defined threshold ranges from 3% to 20%; and
providing an alert to an operator [para. 0040, 0062] in response to determining that the percentage of the shale shaker screen that is damaged or clogged exceeds the pre-defined threshold [para. 0040; para. 0062].
Bingham’s method for analyzing shaker screen images for detection of damage to the screens [claim 19, para. 0023, para. 0034-35] fails to explicitly disclose:
whether a percentage of the shale shaker screen that is damaged or clogged exceeds a pre-defined threshold, wherein the pre-defined threshold ranges from 3% to 20%.
However, newly cited Jones et al. (US 20140138323 A1) discloses an actuated arm for use with a shaker [Abstract] the method including:
“For example, a camera of an actuated arm may be used to inspect a screen assembly, such as after a screen assembly has been removed from a shaker, or even while the screen assembly is in use within the shaker. The camera, which may be a high-definition camera, an infrared camera, and/or any other camera known in the art, may be used to inspect a screen assembly, such as by using techniques of image analysis, to determine if the screen assembly has any tears or defects, and if the tears or defects are significant enough to necessitate replacement of the screen assembly. In such an embodiment, if a screen assembly has tearing or defects above a certain amount or percentage, such as above 5% of the overall surface area of the screen assembly, the actuated arm may then be used to remove and replace the screen assembly, as compared to only cleaning and/or repairing the screen assembly.” [para. 0040].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing the shaker screens to inspect for tearing or defects, of Bingham, to include inspecting the shaker screen while the screen assembly is in use within the shaker, and further using a damage threshold of above 5%, of Jones, because it is an effective alternative to removing the screen from the shaker, as taught by Jones [para. 0040], and which improves damage inspection throughput.
As to the percentage of the shale shaker screen that is clogged, Bingham teaches “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025], but is silent towards a percentage.
However, one of ordinary skill in the art would readily infer from this teaching that the amount of blinding which would require repair or replacement is a result-effective variable in controlling the efficiency of the screening process and as such would optimize the amount of detected blinding (i.e., “some”) that renders the screen in need of repair in order to achieve the desired screening efficiency and/or to prevent screen failures in service, as taught by Bingham [para. 0022-23; para. 0037-38], with predictable results. 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 As to “providing an alert to an operator in response to determining that the percentage of the shale shaker screen that is damages or clogged exceeds the pre-defined threshold”, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of screen damage exceeding a threshold in area [Jones, para. 0040] and/or a threshold amount of clogged portions [para. 0022-23, 0037-38], in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
17.    Modified Bingham discloses the method of claim 16, further comprising the step of cleaning the shale shaker screen using an automated screen cleaning system [claim 19, para. 0040]. 
18.    Modified Bingham discloses the method of claim 16, further comprising automatically adjusting an angle of the shale shaker in response to detecting the damaged regions of the shale shaker screen [claim 1, 13].
26.    Modified Bingham discloses the method of claim 16, wherein the alert comprises one of a text message to be displayed on the operator’s screen, a text message sent to a phone number, an email message sent to an email address, an alert sound, or an alarm [“in response to […] analyzing the real-time image, the controller 250 (or a human operator operating controller 250 at a control terminal) may control the actuated arm 220 to remove, inspect, replace, repair, clean, and/or install screen assemblies or the shaker 200”, para. 0021; para. 0062]. 
Here, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037] by text message, or an audible indicator, in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
33. Modified Bingham discloses the method of claim 16, wherein the alert comprises at least one of a text message to be displayed on the operator’s screen, a text message sent to a phone number, an email message sent to an email address, an alert sound, or an alarm [“in response to […] analyzing the real-time image, the controller 250 (or a human operator operating controller 250 at a control terminal) may control the actuated arm 220 to remove, inspect, replace, repair, clean, and/or install screen assemblies or the shaker 200”, para. 0021; para. 0062]. 
Here, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037] by text message, or an audible indicator, in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1) in view of Jones et al. (US 20140138323 A1), as applied to claims 16-18, 26, and 33 above, and further in view of Qin et al. (CN 102621150 A)
20. Modified Bingham discloses the method of claim 16 but fails to explicitly disclose the method further comprising (emphasis added):
training a support vector machine classifier; and
estimating performance using receiver operating characteristic curves.
However, Qin discloses a system for training computers for image processing of aircraft skin [Abstract], comprising the processes trained to detect damaged region of the object using at least one training image [para. 0023, 0037-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing shaker screen images for detection of damage to the screen, of Bingham, to include the method of training an image processor using training images such that at least 10 images are used, of Qin, because Qin teaches the training images improve damage detection [Abstract, para. 0027].
Thus, the combination of references teach:
training a support vector machine classifier [Qin, para. 0027; Bingham, para. 0039]; and
estimating performance using receiver operating characteristic curves [“predict when screen assemblies…may be expected to fail”, para, 0040].

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1) in view of Jones et al. (US 20140138323 A1), and Qin et al. (CN 102621150 A), as applied to claims 1, 4, 6-7, 9-12, and 22-23 above, and further in view of Liu et al. (US 7058237 B2).
27. Modified Bingham discloses the system of claim 1, but fails to explicitly disclose:
wherein the processor is further configured to: 
warp the image received from the camera based on a received angle between the camera and the shale shaker screen and generate a simulated view of the shale shaker screen at a simulated angle different from the received angle; and 
detect damaged regions of the shale shaker screen using the simulated view.
However, Liu et al. (US 7058237 B2) discloses a method for computer image viewing and wide-angle image correction [Abstract], comprising:
In general, the real-time wide-angle image correction method generates warp table from pixel coordinates of a wide-angle image and applies the warp table to the wide-angle image to create a corrected wide-angle image. The corrections are performed using a parametric class of warping functions that include Spatially Varying Uniform (SVU) scaling functions. The SVU scaling functions and scaling factors are used to perform vertical scaling and horizontal scaling on the wide-angle image pixel coordinates. A horizontal distortion correction is performed using the SVU scaling functions at and at least two different scaling factors. This processing generates a warp table that can be applied to the wide-angle image to yield the corrected wide-angle image. [Abstract]. 
The real-time wide-angle image correction system and method can be used to view wide-angle images without the stretching, curvature distortions, and exaggerated depth problems that plague traditional wide-angle images. Correction of the wide-angle image is achieved using a new class of parametric warping functions. In one aspect of the invention, these parametric warping functions are Spatially Varying Uniform (SVU) scaling functions that preserve local scaling perspectives and correct for depth misperception. [col. 5, lines 16-25]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing and analyzing images using a camera and processor, of modified Bingham, to include a wide-angle camera and processor to correct the wide-angle image, of Liu, in order to obtain an image which contains a large viewing area, but can be accurately proportioned, as taught by Liu [Abstract, col. 5, lines 16-25].
28. Modified Bingham discloses the system of claim 27, wherein the simulated angle is a zero degree look angle [Liu, Abstract, col. 5, lines 16-25].
29. Modified Bingham discloses the system of claim 27, wherein the received angle is between -60 and 60 degrees [Liu, Abstract, col. 5, lines 16-25].

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1) in view of Jones et al. (US 20140138323 A1), as applied to claims 16-18, 26, and 33 above, and further in view of Liu et al. (US 7058237 B2).
34. Modified Bingham discloses the method of claim 33, but fails to disclose the method further comprising: 
warping, using the processor, the image received from the camera based on a received angle between the camera and the shale shaker screen and generating a simulated view of the shale shaker screen at a simulated angle different from the received angle; and
detecting, using the processor, damaged regions of the shale shaker screen using the simulated view.
However, Liu et al. (US 7058237 B2) discloses a method for computer image viewing and wide-angle image correction [Abstract], comprising:
In general, the real-time wide-angle image correction method generates warp table from pixel coordinates of a wide-angle image and applies the warp table to the wide-angle image to create a corrected wide-angle image. The corrections are performed using a parametric class of warping functions that include Spatially Varying Uniform (SVU) scaling functions. The SVU scaling functions and scaling factors are used to perform vertical scaling and horizontal scaling on the wide-angle image pixel coordinates. A horizontal distortion correction is performed using the SVU scaling functions at and at least two different scaling factors. This processing generates a warp table that can be applied to the wide-angle image to yield the corrected wide-angle image. [Abstract].
The real-time wide-angle image correction system and method can be used to view wide-angle images without the stretching, curvature distortions, and exaggerated depth problems that plague traditional wide-angle images. Correction of the wide-angle image is achieved using a new class of parametric warping functions. In one aspect of the invention, these parametric warping functions are Spatially Varying Uniform (SVU) scaling functions that preserve local scaling perspectives and correct for depth misperception. [col. 5, lines 16-25]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing and analyzing images using a camera and processor, of modified Bingham, to include a wide-angle camera and processor to correct the wide-angle image, of Liu, in order to obtain an image which contains a large viewing area, but can be accurately proportioned, as taught by Liu [Abstract, col. 5, lines 16-25].
35.  Modified Bingham discloses the method of claim 33, wherein the simulated angle is a zero degree look angle [Liu, Abstract, col. 5, lines 16-25].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713